Eish, O. J.
This was a statutory claim case wherein a verdict was directed, finding the property subject. Claimant moved ■ for a new trial, solely upon the usual general grounds that the verdict was contrary to law and the evidence and without evidence to support it. A new trial was refused, and the only error assigned is upon such refusal. What purports to be a brief of evidence in the case covers about ten typewritten pages consisting of questions to witnesses, the answers thereto, objections fully set forth to specified evidence in numerous instances, various rulings of the court in respect to the admissibility of evidence, and colloquies between the counsel and the court, and between counsel. There were more than thirty pages of documents preceding what is termed a brief of evidence, and which are referred to therein; which documents consist of several executions, two divorce suits, one or more claim cases, and a suit in equity, etc.; all of which are set forth in detail, and some of which at least may be relevant to the issue on the trial of the present case. Held, that as the sole assignment of error necessarily requires a consideration of the brief of evidence, and as no brief thereof, such as is required by law, was prepared and filed in the case, this court will not pass upon such assignment of error. It follows that the judgment of the trial
court is affirmed. Carlisle v. Ray, 133 Ga. 223 (65 S. E. 408); American National Insurance Co. v. Lee, 145 Ga. 797 (89 S. E. 836); Roberts v. Rowell, 152 Ga. 97 (108 S. E. 466); Jones v. Hubbell, 152 Ga. 496 (110 S. E. 237).

Judgment affirmed.


All the Justices concur.